On Rehearing.
The original opinion in this case was handed down by Justice OVERTON, and it was unanimously concurred in by the Justices of this court. On the applications of W.M. Levy, clerk of court of the parish of Caddo, T.R. Hughes, the sheriff of said parish, and Mrs. Beatrice Foster et al., a rehearing herein was granted.
The case has been reargued and it is submitted on the original briefs filed and on the briefs filed on the application for a rehearing. We have reviewed the record, and we find that our original judgment is correct as far as it goes, but that we omitted to decree that all property belonging to the succession, of every description whatever, should be sold to effect a partition of the estate.
The decree heretofore rendered in the case is amended to read that all property, of every description, belonging to the estate of Mrs. Florence A. Toombs, be sold according to law, and the proceeds thereof and the money now in the hands of the clerk and sheriff be turned over to the notary to effect a partition of said estate, and, as thus amended, that said judgment be reinstated and made the final judgment of this court.
O'NIELL, C.J., takes no part. *Page 28